Citation Nr: 1008365	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right hand/wrist, currently rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left hand/wrist, rated as 20 percent 
disabling as of July 22, 2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

When the case was last before the Board in November 2008, the 
two issues on the title page of this decision were remanded 
for additional development.  Additionally, the Board granted 
an increased evaluation for degenerative disc disease of the 
lumbar spine, and denied an evaluation in excess of 10 
percent for carpal tunnel syndrome of the left hand/wrist 
prior to July 22, 2003.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  Throughout the period of the claim, the Veteran's carpal 
tunnel syndrome of the right hand/wrist has been manifested 
by mild incomplete paralysis; there is no evidence showing 
moderate incomplete paralysis.

3.  For the period beginning on July 22, 2003, the Veteran's 
carpal tunnel syndrome of the left hand/wrist has been 
manifested by moderate incomplete paralysis; there is no 
evidence showing severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for carpal tunnel syndrome of the right hand/wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic 
Code 8516 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for carpal tunnel syndrome of the left hand/wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic 
Code 8516 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in December 2003, August 2004, 
February 2005, February 2006, and December 2008, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate her claims, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  Additionally, the December 2008 notice letter informed 
the Veteran as to disability ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claims, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claims were readjudicated by 
the Appeals Management Center in November 2009, after proper 
VCAA notice was provided and after the Veteran had an 
opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and Social 
Security Administration records.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and her representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its November 2008 remand.  Specifically, 
the November 2008 Board remand instructed the RO to issue a 
corrective notice in compliance with Dingess, supra, and to 
obtain any VA and private treatment records regarding the 
disabilities on appeal.  The RO also was to provide the 
Veteran with a neurological examination to determine the 
nature and extent of the Veteran's service-connected carpal 
tunnel syndrome.  The Board finds that the RO has complied 
with these instructions and that the May 2009 VA neurological 
examination report substantially comply with the Board's 
November 2008 remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's carpal tunnel syndrome of the right hand/wrist 
is rated as 10 percent disabling and the Veteran's carpal 
tunnel syndrome of the left hand/wrist is rated as 20 percent 
disabling as of July 22, 2003, each under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516, which is the code for rating paralysis 
of the ulnar nerve.  Under that code, a 10 percent rating is 
assigned for incomplete paralysis of the ulnar nerve, 
bilaterally.  For moderate incomplete paralysis, 30 percent 
and 20 percent ratings are assigned for major and minor 
sides, respectively.  Severe incomplete paralysis warrants a 
40 percent rating and a 30 percent rating for major and minor 
sides, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than that for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory, or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

The medical evidence of record reflects that at a March 2002 
VA examination, the Veteran complained of swelling of the 
wrist, mostly associated with increased use of her hands with 
repetitive motions (such as typing, writing, and washing 
dishes).  She also complained of numbness in digits three, 
four, and five, and sometimes in digits one and two.  On 
physical examination there was no wasting of the intrinsic 
muscles of the hand or forearm.  There was no deviation of 
the fingers.  The Veteran was able to touch her thumb to the 
tip of each of her fingers on both hands.  She was able to 
touch the median transverse fold with the tips of all 
fingers.  She had a positive Tinel's sign and positive 
Phalen's, bilaterally.  She had good hand strength (5/5), 
including finger flexors on all digits, superficial and deep, 
as well as finger extensors on all digits.  She had a good 
hook grasp.  She was able to use both hands to grasp, pull, 
push, twist, probe, write, touch, and use for expression.  
She was able to make a full fist.  The diagnosis was 
bilateral carpal tunnel syndrome with symptoms of carpal 
tunnel syndrome.  

A private neurological evaluation dated in June 2002 from Z. 
Boria, M.D., notes that there was no atrophy of the hands or 
extremities.  The Veteran was able to pinch, grasp, and 
write.  She had full muscle strength of the hands and wrists.  
Sensory examination was normal.  

VA treatment records from 2003 note a continuing diagnosis of 
carpal tunnel syndrome; however, the records do not note any 
specific complaints or examination of such.  In July 2003 the 
Veteran underwent a VA examination for her carpal tunnel 
syndrome.  The report of that examination notes that during 
the last year, no doctors were seen due to her bilateral hand 
condition.  The Veteran stated that she uses her back 
medication to control her hand pain.  Precipitating factors 
include combing her hair, cooking, opening jars, writing, and 
sleeping.  Alleviating factors include medications and 
topical analgesics.  The pain is acute and severe, with 
flare-ups on a daily basis.  During the examination, the 
Veteran had severe pain in the left hand, pain in the right 
hand after writing a lot, and she complained of swelling and 
tremors.  The examiner noted no anatomical defects of the 
hands.  The Veteran was able to touch the tip of all the 
fingers of both hands with the tip of both thumbs.  This was 
done with difficulty and pain.  She could also touch the 
median transverse fold of the palm of both hands with the tip 
of all fingers of both hands, with difficulty and pain.  
Strength in the right hand was 4/5, and in the left hand it 
was 3/5.  There was no ape hand or griffin claw deformity.  
There was diminished pinprick and smooth sensation in all 
dermatomes of both hands.  There was no atrophy of thenar or 
hypothenar areas of both hands.  She could open and close the 
hands, but with pain.  She could spread the fingers and do 
the reverse, but with pain.  There were no trophic 
disturbances.  Range of motion of the right wrist showed 
flexion to 65 degrees and extension to 60 degrees.  Range of 
motion of the left wrist showed flexion to 30 degrees and 
extension to 35 degrees.  The Veteran was additionally 
limited by severe pain, fatigue, weakness, and lack of 
endurance following repetitive use of both wrists and hands.  
The Veteran cried during the physical examination with severe 
pain.  Tinel's and Phalen's signs were positive on both 
wrists.  

An April 2004 VA occupational therapy assessment notes that 
the Veteran had difficulty playing piano, using the computer, 
and playing with her pets due to hand pain.  Functional range 
of motion of the upper extremities was normal bilaterally.  
Hand grip was 10 pounds on the left and 15 pounds on the 
right.  Pinch strength was 2 pounds on both the left and 
right.  It was noted that the Veteran is right hand dominant.  
Muscle tone and coordination were normal.  Gross sensory 
integration test revealed numbness in the hands.  It was 
noted that her wrist pain (as well as her back and neck pain) 
interfere with her activities of daily living and roles.  She 
has difficulty performing self care/productive/leisure 
activities with respect to her back, neck, and wrist pain.  

A December 2004 private neurologic evaluation notes that 
motor examination revealed 5/5 strength and tone bilaterally 
in the deltoids, biceps, triceps, supraspinatus, 
infraspinatus, wrist flexors and extensors, and intrinsic 
muscles of the hands.  Sensory examination was normal in all 
modalities.  There were no pathological reflexes.  There was 
no atrophy in the hands and there was adequate dexterity.  
Tinel's sign was positive bilaterally.  Adson was negative.  
The diagnosis was recurrent bilateral carpal tunnel syndrome.  

At the May 2009 VA examination, the Veteran complained of 
intermittent tingling and numbness in the dorsal aspect of 
the hands and first three digits.  There is associated pain 
with radiation up the arm.  These symptoms are exacerbated by 
performing repetitive movements, such as writing, using the 
blower, washing clothing by hand, using the mop, and gripping 
the steering wheel.  It was noted that the Veteran uses 
bilateral wrist splints when needed.  Motor examination on 
the right side revealed no motor impairment and 5/5 strength 
in the deltoids, biceps, triceps, wrist extensors, finger 
extensors, interosseous, and abductor pollicis brevis.  
Strength was 4/5 in the opponens pollicis and it was 4+/5 in 
the handgrip.  Some weakness was therefore noted.  There was 
no motor impairment, and strength was 5/5 on the left side 
deltoids, biceps, triceps, wrist extensors, finger extensors, 
interosseous and abductor pollicis brevis.  Muscle strength 
was 4+/5 in the opponens pollicis and handgrip, where some 
weakness was noted.  Sensory function report on both the 
right and left upper extremities was normal to vibration, 
light touch, and position sense.  There was decreased pain on 
the third digit, which was noted to represent the median 
nerve.  Peripheral nerve detailed reflex examination noted 2+ 
reflexes bilaterally.  Muscle atrophy was not noted.  
Additionally, there was no abnormal muscle tone or bulk, 
tremors, ticks, or other abnormal movements.  Nerve 
conduction tests reflected normal findings.  Carpal tunnel 
syndrome was not found.  The diagnosis was that there was no 
active disease presently, as indicated by a recent 
electrodiagnostic study, which was negative for carpal tunnel 
syndrome bilaterally.  

After review of the medical evidence of record, the Board 
finds that increased evaluations are not warranted for the 
Veteran's service-connected carpal tunnel syndrome of the 
right and left wrists.  In this regard, the Board notes that 
the most recent May 2009 VA examination report shows that the 
Veteran displayed absolutely no symptoms of carpal tunnel 
syndrome whatsoever.  The examiner found only slight weakness 
(4/5) in the median nerve bilaterally.  Otherwise, strength, 
reflexes, and sensation were all normal.  Additionally, there 
has consistently been no atrophy of the muscles of the hands 
and wrists, and range of motion has been good.  In sum, the 
incomplete paralysis caused by the left carpal tunnel 
syndrome has never been characterized as more than moderate, 
and the incomplete paralysis caused by the right carpal 
tunnel syndrome has never been characterized as more than 
mild.  

The Board acknowledges that there is evidence that the pain 
associated with the carpal tunnel syndrome has affected the 
Veteran's ability to do some activities of daily living.  
However, the Veteran's neck and back were shown to be the 
primary causes of her inabilities.  The carpal tunnel 
syndrome was more so noted to have affected leisure 
activities.  Moreover, the Veteran has not been treated on 
any consistent basis for her carpal tunnel syndrome (there 
have been no instances of complaints with regard to her 
carpal tunnel syndrome with the exception of the April 2004 
occupational therapy evaluation), and at the July 2003 VA 
examination, she stated that she had not been seen by a 
doctor in the last year for her carpal tunnel syndrome.  

The Board also notes the severe pain the Veteran appeared to 
have been in during the July 2003 VA examination.  This 
examination revealed decreased range of motion of the wrists 
(especially the left wrist), as well as difficulty and pain 
during additional tests involving finger and thumb movements.  
However, as indicated above, there has never been any 
atrophy, there has been no decrease of strength at any other 
time (strength was 4/5 on the right and 3/5 on the left 
during the July 2003 examination), and this level of pain and 
decreased function was not present 


before or after this examination.  Moreover, as indicated 
above, the Veteran was not in receipt of treatment for her 
carpal tunnel syndrome during this time.  The medical records 
from 2003 and 2004 mainly show complaints of back pain and 
psychiatric problems, and refer to carpal tunnel syndrome 
only in a computerized list of ongoing problems.

As such, the Board finds that the Veteran's carpal tunnel 
syndrome of the left wrist is appropriately rated as 20 
percent disabling, and the right wrist is appropriately rated 
as 10 percent disabling.

At no time during the appeal period have the Veteran's 
service-connected carpal tunnel syndrome of the right and 
left wrists been manifested by greater disability than 
contemplated by the currently assigned ratings under the 
designated diagnostic code.  Accordingly, staged ratings are 
not in order and the assigned ratings are appropriate for the 
entire period of the Veteran's appeal.  Hart, supra.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disabilities, in 
and of themselves, have not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Notably, the Veteran's answers to disability 
questionnaires about why she is unable to work involve her 
back problems and her bipolar disorder, not her carpal tunnel 
syndrome.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.




ORDER

An increased evaluation in excess of 10 percent for carpal 
tunnel syndrome of the right hand/wrist is denied.

An increased evaluation in excess of 20 percent as of July 
22, 2003, for carpal tunnel syndrome of the left hand/wrist, 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


